DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities, as the claim discloses: “the an eighth cylindrical opening defines a portion of a ground via” (lines 4-5; emphasis added). In claim 9, “an eighth” opening (line 3) has already been recited, and the newly added “an” in line 4 appears to be an accidental artifact, and should be removed.  It seems quite likely that the claim intends: “the [[an]] eighth cylindrical opening defines a portion of a ground via”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 5, 7 and 9 each contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5, as amended, now discloses: “a fourth cylindrical opening with the second diameter; and forming, through at least the second layer and about the different axis, a fifth cylindrical opening with the first diameter, wherein the fifth cylindrical opening defines a portion of a different via.” These limitations are not supported by the written description or figures of the original disclosure.  Specifically, the specification recites that the “fourth cylindrical opening” which is explicitly recited as having “the first diameter” (par. 0005), and not the “second diameter”.  In the same vein, the claimed “fifth cylindrical opening” does not find support for being formed through the second layer, or for having the first diameter or for being through “the different axis”.  Instead, the written description explicitly recites that the “fifth cylindrical opening” has “a third diameter” and is formed through “the third layer”, and the “fifth cylindrical opening” is disclosed as being “formed about the particular axis” (pars. 0008 and 0013).  
Claim 7, as amended, now discloses: “forming, through at least the second layer and about the particular axis, a sixth cylindrical opening with a third diameter; and forming, through at least the first layer and about the different axis, a seventh cylindrical opening with the third diameter, wherein the third diameter is greater than the second diameter, wherein the sixth cylindrical opening defines a non-conductive portion of the completed via, and wherein the seventh cylindrical opening defines a non-conductive portion of the different via.”  There is little support for this language now that the numbering of the openings has been changed by the applicant.  Specifically, the sixth opening, is not disclosed as being through the second layer, or about the particular axis, and it does not have a larger diameter than the second diameter, and it is not non-conductive.  The specification explicitly discloses: “a fourth layer having a sixth cylindrical opening with the third diameter, the sixth cylindrical opening formed through at least the fourth layer and formed about the different axis, where the third layer and the fourth layer are arranged between the first layer and the second layer, where the third diameter is smaller than the second diameter, where the fifth cylindrical opening is a portion of the conductive via, where the sixth cylindrical opening is a portion of the different conductive via” (par. 0008).  There is no mention anywhere in the original disclosure of any “seventh” feature, much less a “seventh cylindrical opening”.
Claim 9, as amended, now discloses: “forming, through at least the first layer and the second layer and about a different axis that is parallel to the particular axis, an eighth cylindrical opening with the first diameter, wherein the an eighth cylindrical opening defines a portion of a ground via coupled to a ground voltage”.  There is no description anywhere in the original disclosure of any “eighth cylindrical opening” or any details associated with such a structure.

Claims 6 and 8 are rejected by virtue of their dependence upon the unsupported subject matter of claims 5, 7 and 9, as rejected above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 discloses “forming the first cylindrical opening further comprises, after forming the second cylindrical opening with the second diameter through the first layer and the second layer, drilling, using a drill bit having the first diameter, the first cylindrical opening” (lines 5-7). Based upon the amendments of the claims, claim 2 now indicates that the second opening is somehow formed before the first opening, however amended claim 1 appears to require that the first cylindrical opening already be formed at the time of forming the second opening, because at the time of forming the second cylindrical opening, it is "connected to the first cylindrical opening".  This opens the door to the interpretation that part of the first opening is formed both 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetter et al. (US 2004/0108137 A1).
Regarding claim 1, Vetter discloses a method of forming one or more vias on a printed circuit board having multiple layers of circuitry, the method comprising: forming, about a particular axis (indicated at downward arrow in fig. 1A), a first cylindrical opening (22, 28) with a first diameter (24, 30) through at least a first layer (10) of the printed circuit board (B: 10, 12, 14, 16), the first cylindrical opening defining a first portion of a via (figs. 1A and 1D; pars. 0022-0024, 0033-0034 and 0036); forming, about the particular axis, a second cylindrical opening (18) with a second diameter (20) through at least a second layer (12 and/or 12b) of the printed circuit board, the second cylindrical opening connected to the first cylindrical opening defining a second portion of the via, wherein the second diameter is smaller than the first diameter (fig. 1B; pars. 0022-0023 and 0035); and depositing a conductive film (36) on surfaces of the first cylindrical opening and the second cylindrical opening to form a continuous electrically conductive portion  
Regarding claim 2, as best understood, Vetter discloses the method of claim 1, wherein forming the second cylindrical opening further comprises drilling, using a drill bit having the second diameter, the second cylindrical opening through the first layer followed by the second layer, and wherein forming the first cylindrical opening further comprises, after forming the second cylindrical opening with the second diameter through the first layer and the second layer, drilling, using a drill bit having the first diameter, the first cylindrical opening through at least the first layer (in Vetter, drilling a first part (22) of the “forming the first cylindrical opening” occurs prior to forming the “second cylindrical opening” (18) and then a second part (28) of the forming “the first cylindrical opening” occurs afterward: figs. 1A-1D; pars. 0022-0024, 0030 and 0034-0036).
Regarding claim 3, Vetter discloses the method of claim 1, wherein forming the first cylindrical opening further comprises drilling (fig. 1C; drilling 28), in a first direction (upward) along the particular axis (indicated at arrows in figs. 1A-1C), the first cylindrical opening through at least the first layer (10) of the printed circuit board, wherein forming the second cylindrical opening further comprises drilling, in a second direction (downward) along the particular axis (arrows) that is opposite to the first direction, the second cylindrical opening through at least the second layer (12) of the printed circuit board (figs. 1B-1C; pars. 0022-0024 and 0034-0036).
Regarding claim 5, Vetter discloses the method of claim 1, further comprising: forming, through at least the first layer and about a different axis that is parallel to the particular axis, a fourth cylindrical opening with the second diameter; and forming, through at least the second 
Regarding claim 6, Vetter discloses the method of claim 5, wherein the fourth cylindrical opening defines a portion of the different via (annotated fig. 3, below).

    PNG
    media_image1.png
    854
    840
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter, in view of van der Laan (US 2004/0118605 A1).
 Regarding claim 4, Vetter discloses the method of claim 3, wherein forming the second cylindrical opening further comprises forming the second cylindrical opening through at least a third layer (12c) of the printed circuit board that is between the first layer and the second layer, and wherein the method further comprises: forming the second cylindrical opening, forming, in the second direction along the particular axis, a third cylindrical opening with a third diameter through at least the second layer of the printed circuit board, wherein the third cylindrical opening is a portion of the completed via, and wherein the second diameter is smaller than the third diameter (annotated fig. 3, above; pars. 0031-0037).  Vetter does not explicitly disclose the order of operations, that the third cylindrical opening is formed after forming the second cylindrical opening.
van der Laan discloses a related method of forming vias (“one or more holes 20”) on a printed circuit board (10) (figs. 1-3; pars. 0019-0022), the method comprising: forming, a first cylindrical opening (36) with a first diameter (46) (figs. 2B and 2C; pars. 0022-0023 and 0031-0033); forming, about the particular axis of the first cylindrical opening, a second cylindrical opening (at 50) with a second diameter (52) (figs. 2A-2C; pars. 0020-0023), wherein the second 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Vetter to incorporate the selected order of forming the cylindrical openings of van der Laan.  It is noted that there is no indication that the order of formation of the numbered cylindrical openings does not appear to have any criticality in the instant disclosure, as there is no evidence that special steps were devised or that a surprising result came from forming openings in the circuit board, in a selected order.  Moreover, though Vetter is silent as to the preferred order in which the plurality of vias shown in fig. 3 could be formed, it is readily apparent that they could be formed in any order, with no need to exercise any ingenuity, and using the same method steps as already provided in the known methods of the prior art.  In this instance, van der Laan simply serves to demonstrate that it was common in the art to form openings in the same manner as in Vetter, and in the order described in the claims.  PHOSITA would have realized this and would have selected the order of formation based upon the desire to decrease manufacturing costs, predictably, by shortening working time, optimizing drill path, and decreasing down time due to drill bit changes.
Regarding claim 8, Vetter discloses the method of claim 5, wherein the first layer includes at least one conductive trace, and wherein a first conductive trace of the pair of conductive traces is electrically coupled to the completed via (figs 1A-2; pars. 0022, 0026-0027 and 0037).  Vetter, however, does not explicitly disclose that the first layer includes a pair of conductive traces.
van der Laan teaches the closely related method as detailed above with respect to claim 4, and van der Laan further teaches that the first layer includes a pair of conductive traces (24b), 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Vetter to incorporate the use of a pair of conductive traces, as detailed in van der Laan.  Though Vetter does not state that the two apparent pads of “electrical circuitry 10” are “a pair of conductive traces”, it seems likely to PHOSITA that this is the case.  As such, van der Laan simply serves to show explicitly that in a closely related method, the implicit pair of conductive traces seemingly shown in Vetter.  It would have been obvious that a single conductive trace or electrode would not be useful in the layered circuit manufacturing methods of Vetter and van der Laan.  Using two conductive traces on a layer is well known and would have predictably allowed usable circuit connections between layers, as was expressly intended by both prior art references prior to the time of filing.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter, in view of Georgen et al. (US 2009/0045889 A1).
Regarding claim 7, Vetter discloses the method of claim 5, as detailed above.  Vetter further discloses forming, through at least the second layer and about the particular axis, a sixth cylindrical opening with a third diameter; and forming, through at least the first layer and about the different axis, a seventh cylindrical opening with the third diameter, wherein the third diameter is greater than the second diameter (annotated fig. 3, above; pars. 0030-0036).  Vetter, however, does not explicitly disclose that the sixth cylindrical opening defines a non-conductive portion of the completed via, and the seventh cylindrical opening defines a non-conductive portion of the different via.

At the time the application was filed, It would have been obvious to one having ordinary skill to have modified the method of Vetter with preferred non-conductive portions of the openings of Georgen.  There is no indication that any new or special steps were required or developed to simply use the method of Vetter with the preferred product configuration of Georgen.  Moreover, Vetter discloses that some portions of the openings would be preferred to be non-conductive.  As such, PHOSITA would have realized that any of the openings of Vetter could be routinely made conductive or non-conductive without any surprising results.  The routine use of the selected openings of Georgen with the known method of Vetter would have been obvious and routine to PHOSITA.
Regarding claim 9, Vetter discloses the method of claim 1, further comprising: forming, through at least the first layer and the second layer and about a different axis that is parallel to the particular axis, an eighth cylindrical opening with the first diameter (fig. 3: far right topmost 
Georgen teaches that it is well known to perform the related method, as detailed above, and further that a preferred cylindrical opening defines a portion of a ground via coupled to a ground voltage (figs. 5A-5D; pars. 0035 and 0044).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Vetter to incorporate the preferred product configuration of a ground via coupled to a ground voltage of Georgen.  It is considered routine to provide a ground connection, and to do so using a ground via, when vias are present, as in Vetter and Georgen.  Though Vetter is silent as to the preferred type of each connection (e.g. ground, signal, line, etc.) for the vias, the claimed grounding connection would have been readily employed in Vetter, without any need for modification of the disclosed method.  There is no indication that the claimed method was actually modified in order to incorporate the preferred product grounding configuration, and it is apparent that PHOSITA would readily be able to predictably connect any of the vias of Vetter to a ground plane in the same manner as Georgen, without having to exercise any inventive skill.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729